           Case 2:19-cr-00103-JCM-VCF Document 41 Filed 09/26/19 Page 1 of 6



1    NICHOLAS A. TRUTANICH
     United States Attorney
     District of Nevada
2    Nevada Bar Number 13644
     SHAHEEN P. TORGOLEY
3    Assistant United States Attorney
     shaheen.torgoley@usdoj.gov
4    DAVID L. JAFFE
     Chief, Organized Crime & Gang Section
     U.S. Department of Justice
5    JOHN S. HAN
     JEREMY FRANKER
6    CHRISTOPHER TAYLOR
     Trial Attorneys
7    Organized Crime & Gang Section
     john.han2@usdoj.gov
     jeremy.franker@crm.usdoj.gov
8    christopher.taylor@usdoj.gov
     U.S. Department of Justice
9    501 Las Vegas Boulevard South
     Suite 1100
10   Las Vegas, Nevada 89101
     702-388-6336
11
     Representing the United States of America
12
                                 UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA

14   United States of America,
                                                    Case No. 2:19-cr-00103-JCM-VCF
15                  Plaintiff,
                                                   MOTION FOR A PROTECTIVE
16                  v.                             ORDER GOVERNING DISCOVERY

17   Jose Luis Reynaldo Reyes-Castillo, et al.,

18                  Defendants.

19

20          The Government and the indicted Defendants in the above-captioned case, by and

21   through their respective attorneys of record, respectfully move the Court to find that an or-

22   der governing disclosure of certain discovery material is necessary pursuant to Fed. R.

     Crim. P. 16(d). The same parties further respectfully request that the Court find that grand
            Case 2:19-cr-00103-JCM-VCF Document 41 Filed 09/26/19 Page 2 of 6



1    jury and other discovery materials provided by the Government are being provided for the

2    purpose of the trial in this case.

3           IT IS THEREFORE ORDERED that:

4           1.      In order to protect the safety and privacy interests of innocent third parties

5    and potential witnesses, to protect law enforcement interests, and to encourage early, broad

     and expansive discovery in this case, the defendants, the defendants’ attorneys of record,
6
     and their respective staff members and others retained to work on the case:
7
                    a) shall not distribute law enforcement reports, transcripts, recordings,
8
     and/or other materials provided by the Government pursuant to discovery except as set
9
     forth below;
10
                    b) shall not provide any law enforcement reports, transcripts, recordings,
11
     and other materials provided pursuant to discovery to anyone with the exception of the de-
12
     fendants, defendant’s attorneys of record in this case, members of their staff, and parale-
13
     gals, law clerks, defense investigators, mitigation specialists, and experts retained by coun-
14
     sel to work on the case. Counsel for the defendants are ordered to provide a copy of this
15
     Order to anyone within the employ of counsel who receives such documents. Nothing in
16
     this Order prevents counsel of record for the defendants or members of their staff from
17
     showing or orally summarizing the Government discovery materials and transcripts if, in
18
     the sole discretion of counsel of record, he or she determines that it is necessary to do so for
19
     purposes of preparing the defense. Counsel of record or members of the defense team may
20   also show and/or play audio and/or video recordings (but not provide copies of such) pro-
21   vided in discovery to witnesses or potential witnesses or others working at the direction of

22   counsel of record or the defense team, if, in the sole discretion of the counsel of record, she


                                                 2
             Case 2:19-cr-00103-JCM-VCF Document 41 Filed 09/26/19 Page 3 of 6



1    or he determines that it is necessary to do so for purposes of preparing the defense of the

2    case;

3                   c) shall not reproduce in any part, in their entirety, nor in any format, any

4    law enforcement reports, transcripts, recordings, and/or other discovery materials for dis-

5    semination to any persons or parties, including the defendants, and shall maintain com-

     plete custody and control over the law enforcement reports, transcripts, recordings, and
6
     documents, including notes and/or copies;
7
                    d) shall not under any circumstances allow transcripts or other discovery
8
     materials containing Jencks Act (18 U.S.C. § 3500) statements of witnesses, e.g., grand jury
9
     transcripts, Rule 11 memoranda of cooperating witnesses, witness statements whether elec-
10
     tronically recorded or in the form of handwritten statements by the witnesses, or reports of
11
     witness statements by law enforcement officers, search warrant affidavits, or copies or sum-
12
     maries of the same, to remain with any defendant or to be left in any detention facility for
13
     review outside the presence of the defendant’s attorney of record, or a member of the attor-
14
     neys’ staff;
15
                    e) shall not provide copies of any notes or records of any kind made in rela-
16
     tion to the contents of the discovery materials, other than to the defendant, defendant’s
17
     counsel, members of their staff, and those retained to work on the case, and all such notes
18
     or records are to be treated in the manner as the original discovery materials; and
19
                    f) shall upon conclusion of this case, including any appeal, habeas action, or
20   other legal proceeding, dispose of all discovery materials in one of two ways, unless other-
21   wise ordered by the Court: materials must be (1) destroyed or (2) returned to the United

22   States. The Court may require a certification as to the disposition of any such materials;


                                                3
           Case 2:19-cr-00103-JCM-VCF Document 41 Filed 09/26/19 Page 4 of 6



1           2.      Any pleading that has as an attachment a protected document or which con-

2    tains protected information from a protected document shall be filed under seal and copies

3    sent by email to the other parties. A copy of a motion without the attachment may be pro-

4    vided to defendants upon redaction of the information from the protected documents. The

5    un-redacted motion and attachment(s) may be shown to the defendants.

            3.      Nothing contained in this Order shall preclude any party from applying to
6
     this Court for further relief or for modification of any provision hereof. At a later date, de-
7
     fense counsel anticipate asking the Court to modify this order by allowing counsel to pro-
8
     vide discovery and other protected materials to the in-custody defendants at their detention
9
     facility in electronic form, such as on an external hard drive, pursuant to the detention fa-
10
     cility’s policies and procedures.
11
            Dated this 24th day of September, 2019.
12

13                                               Respectfully submitted,

14                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
15
                                                                /s/
16                                               Shaheen P. Torgoley
                                                 Assistant United States Attorney
17                                               DAVID L. JAFFE
                                                 Chief, Organized Crime & Gang Section
18                                               U.S. Department of Justice

19                                                           /s/ ____
                                                 JOHN S. HAN
20                                               JEREMY FRANKER
                                                 CHRISTOPHER TAYLOR
21                                               US DOJ Trial Attorneys

22



                                                 4
          Case 2:19-cr-00103-JCM-VCF Document 41 Filed 09/26/19 Page 5 of 6



1                                                    /s/
                                       RICHARD A. WRIGHT, ESQ.
2                                      JOHN BALAZS, ESQ.
                                       Counsel for defendant
3                                      JOSE LUIS REYES-CASTILLO

4                                                    /s/
                                       MICHAEL J. MICELI, ESQ.
5                                      AMY E. JACKS, ESQ.
                                       Counsel for defendant
                                       MIGUEL TORRES-ESCOBAR
6
                                                     /s/
7
                                       ANDREA L. LUEM, ESQ.
                                       MICHAEL KENNEDY, ESQ.
8                                      Counsel for defendant
                                       DAVID ARTURO PEREZ-MANCHAME
9

10
     IT IS SO ORDERED:
11
                                        9-26-2019
12   _____________________________     ________________
     CAM FERENBACH                     Date
13   United States Magistrate Judge

14

15

16

17

18

19

20

21

22



                                       5
           Case 2:19-cr-00103-JCM-VCF Document 41 Filed 09/26/19 Page 6 of 6



1
                                  CERTIFICATE OF SERVICE
2
           I certify that I am an employee of the United States Department of Justice. A copy
3
     of the foregoing MOTION FOR A PROTECTIVE ORDER GOVERNING DISCOVERY
4
     was served upon counsel of record via Electronic Case Filing (ECF).
5
           DATED this 24th day of September, 2019.
6

7
                                                __________/s/
8                                             Shaheen P. Torgoley
                                              Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22



                                              6
